SENTENCIA
PACIV, Inc. nos solicita que revoquemos una decisión del Tribunal de Circuito de Apelaciones que invalidó un acuerdo de no competencia, que había suscrito un ex em-pleado de ellos, por ser excesivamente amplio tanto en la extensión geográfica como en las funciones vedadas. El re-curso nos permite aplicar la normativa de Arthur Young & Co. v. Vega III, 136 D.P.R. 157 (1994), y aclarar el alcance de sus pronunciamientos.
HH
PACIV, Inc. (PACIV) es una compañía dedicada a pro-veer servicios técnicos de ingeniería en las áreas de automa-tización de procesos, controles, instrumentación y validación de sistemas computarizados. Su clientela consiste en farma-céuticas reguladas por la agencia federal Food and Drug Administration (F.D.A.), compañías de manufactura *524y plantas de tratamientos de aguas, localizadas a través de toda la isla.
En 1999 Pablo O. Pérez Rivera (Pérez Rivera) suscribió un contrato de empleo con PACIV para trabajar como in-geniero de sistemas de programas de computadoras. Su labor consistía en prestar servicios y consultoría a los clientes de PACIV en el área de validaciones de sistemas computarizados. El contrato suscrito incluía, como condi-ción para obtener el empleo, la suscripción de un acuerdo de no competencia mediante el cual Pérez Rivera se com-prometió a no competir con PACIV en la eventualidad de que renunciara a su empleo.
En mayo de 2001, Pérez Rivera renunció a su empleo y, posteriormente, aceptó una posición como ingeniero de sis-temas en la Compañía Foster Wheeler, firma dedicada a la prestación de servicios técnicos en el área de validaciones de sistemas computarizados. Esta compañía le proveía ser-vicios a farmacéuticas y otras industrias reguladas por la F.D.A. Enterado de esta decisión, PACIV incoó una de-manda contra Pérez Rivera por incumplimiento de con-trato; además, solicitó un interdicto permanente y el cum-plimiento específico del acuerdo de no competencia. Instó, además, una reclamación de daños por incumplimiento del contrato o, en la alternativa, una reclamación de daños por responsabilidad extracontractual.(1) Alegó que Pérez Rivera incumplió con el acuerdo de no competencia, suscrito por éste, al comenzar a trabajar con Foster Wheeler, com-pañía que brindaba servicios análogos a los brindados por PACIV. Por su parte, Pérez Rivera alegó que el acuerdo de no competencia era nulo por no cumplir con los requisitos necesarios para su validez, según esbozados por nuestra jurisprudencia. Alegó, además, que dicho contrato era vio-latorio de su derecho a escoger libremente su profesión, *525consagrado en la Sec. 16 del Art. II de nuestra Constitu-ción, L.P.R.A., Tomo 1.(2)
Tanto el Tribunal de Primera Instancia como el Tribunal de Circuito de Apelaciones entendieron que el acuerdo era nulo a la luz de nuestros pronunciamientos en Arthur Young & Co. v. Vega III, supra. Ambos foros concluyeron que las cláusulas contenidas en el acuerdo eran excesiva-mente amplias. Señalaron que el área geográfica no estaba limitada a la estrictamente necesaria, las cláusulas refe-rentes a funciones que le prohibieron a Pérez Rivera ejer-cer eran demasiado amplias y la prohibición en cuanto a la clientela que éste podía atender no se limitaba a aquella que fue atendida por el empleado en tiempo inmediata-mente anterior a su renuncia, todo en contravención con lo dispuesto en Arthur Young & Co. v. Vega III, supra. Por lo tanto, el acuerdo era contrario a la buena fe por restringir de forma excesiva e injustificada la libertad de Pérez Rivera de escoger su profesión. Consecuentemente, declara-ron la nulidad del acuerdo de no competencia suscrito en-tre las partes y desestimaron la demanda.
Oportunamente, PACIV recurrió ante nos para alegar que incidió el Tribunal de Circuito de Apelaciones al inva-lidar el acuerdo de no competencia por no cumplir con los requisitos necesarios para su validez. Sostuvo que los tribunales inferiores erraron al declarar nulo el acuerdo de no competencia fundamentándose en que éste no contenía una disposición específica en cuanto a los clientes afectados. Argumentó que, según nuestros pronunciamien-tos en Arthur Young & Co. v. Vega III, supra, la cláusula dirigida a limitar el alcance del acuerdo de no competencia, puede limitar el área geográfica o limitar a la clientela *526afectada, pero no es necesario que existan en el acuerdo ambas limitaciones para que sea válido.
Sostuvo, además, que los tribunales inferiores incidie-ron al declarar nulo el acuerdo en controversia debido a que contenía una prohibición excesivamente amplia en cuanto a las funciones en que se podía desempeñar el empleado. Su contención se circunscribe a que las cláusu-las del acuerdo en controversia limitaban al empleado a ejercer funciones similares a las desempeñadas por éste para la empresa, siendo esto cónsono con lo dispuesto por este Tribunal. Sostuvo, además, que erró el tribunal inferior al declarar nulo el acuerdo de no competencia al deter-minar que la limitación en cuanto al área geográfica a la que se extiende el acuerdo es excesivamente amplia y no se limita a la estrictamente necesaria, sin antes escuchar prueba en cuanto a la necesidad del área impuesta para evitar la competencia real con el patrono.
Luego de expedir el auto solicitado y examinar las com-parecencias de las partes, resolvemos.
HH h — I
En síntesis, la controversia que nos ocupa se circuns-cribe a determinar si el acuerdo de no competencia suscrito entre Pérez Rivera y PACIV cumple con los requisitos ne-cesarios para la validez de estos contratos.
En Arthur Young & Co. v. Vega III, supra, nos expresa-mos con aprobación en torno a la validez de los acuerdos de no competencia. No obstante, sujetamos su validez al cum-plimiento de ciertos requisitos. En esa ocasión fuimos en-fáticos al expresar que la ausencia de alguno de los requi-sitos tendrían como consecuencia la nulidad del acuerdo, por ser además de “contrarios a la buena fe contractual, violadores del orden público por restringir de forma exce-siva e injustificada la libertad del trabajo del empleado y la libertad de selección del público en general”. (Escolio *527omitido.) Arthur Young & Co. V. Vega III, supra, pág. 177. Así pues, claramente expresamos que “en vez de modificar la voluntad de las partes para ajustarla a normas razona-bles, se declarará nulo todo pacto de no competencia que no cumpla con las condiciones anteriores”. (Enfasis suplido.) íd.
La validez de los acuerdos de no competencia depende, pues, del cumplimiento de los requisitos establecidos por esta Curia. Dichos criterios responden al reconocimiento de que, a pesar de que en Puerto Rico rige el principio de la libertad de contratación, existe la necesidad de asegurar-nos de que estos contratos sean conformes al principio de buena fe y no restrinjan injustificadamente la libertad de toda persona a escoger su empleo.
En primer lugar, establecimos que el patrono que inte-resa pactar con el empleado un acuerdo de no competencia tiene que tener un interés legítimo en dicho acuerdo. Es decir, a través de este contrato el patrono persigue la pro-tección de su negocio de la posible competencia que pueda crear su antiguo empleado. De no suscribir este acuerdo, el patrono podría ver su negocio sustancialmente afectado. Es necesario, pues, que el empleado, por la posición que os-tenta en la empresa, esté facultado para efectivamente competir con su patrono una vez haya abandonado la empresa.
En segundo lugar, el alcance de la prohibición estable-cida en este acuerdo debe corresponder a dicho interés en cuanto al (1) objeto, (2) término y (3) lugar de la restricción o clientes afectados por ésta.
En cuanto a este aspecto expresamos que el objeto se debe limitar a actividades similares a las efectuadas por el empleado y el término no puede ser mayor de doce meses. Establecimos además que el propio acuerdo tiene que es-pecificar los límites geográficos o los clientes afectados por la prohibición. Así expresamos que
... [e]n cuanto al área geográfica a la que aplica la restric-*528ción, ésta debe limitarse a la estrictamente necesaria para evi-tar la competencia real entre el patrono y el empleado. Cuando la prohibición de competencia se refiere a los clientes, debe referirse sólo a aquellos que el empleado atendió personal-mente durante un período razonable de tiempo antes de renun-ciar o en un período inmediatamente anterior a la renuncia, y que al hacerlo todavía eran clientes del patrono. (Énfasis suplido.) Arthur Young & Co. v. Vega III, supra, pág. 176.
Por último, establecimos que estos contratos tienen que constar por escrito, el patrono tiene que ofrecer una con-traprestación a cambio y que, como todo contrato, tiene que contener consentimiento, objeto y causa.
A la luz de esta normativa, pasemos a analizar el con-trato que tenemos ante nos.
1 — 1
En la situación de autos, las partes suscribieron un acuerdo de no competencia el cual cumplía con algunos de los requisitos exigidos por la jurisprudencia como, por ejemplo, que éste contaba por escrito y el límite de tiempo se circunscribía a doce meses. Sin embargo, dicho contrato no cumplía con otros de los requisitos requeridos para su validez.
Como mencionáramos anteriormente, la ausencia de cualesquiera de los requisitos establecidos por esta Curia conlleva la nulidad del acuerdo sin la posibilidad de permi-tir la modificación de la voluntad de las partes para ajustar el contrato a las normas establecidas. Esto significa que la cláusula de separabilidad contenida en el contrato que nos ocupa,(3) por éste ser un acuerdo de no competencia, no tiene el efecto de salvar aquellas cláusulas que cumplen con nuestros pronunciamientos. Una vez se incumple con *529alguno de los requisitos establecidos en nuestra jurispru-dencia, el acuerdo es nulo en su totalidad.
Debido a que la falta de cualquiera de los requisitos, por nosotros impuestos, conlleva la nulidad del acuerdo, en el caso de autos nos es forzoso concluir que el acuerdo de no competencia suscrito entre las partes es nulo. Veamos.
En primer lugar, como señaláramos anteriormente, la prohibición objeto del contrato se tiene que limitar a acti-vidades similares a las efectuadas por el empleado para la empresa. En el caso de autos, la prohibición en cuanto a las actividades en las que se podía desempeñar Pérez Rivera durante el año de vigencia del acuerdo de no competencia resultó ser muy amplia. El acuerdo comienza especificando los servicios que no puede prestar el empleado. Las cláu-sulas referentes a la limitación del empleado en cuanto a las actividades que no podría realizar son las siguientes:
... the term “not compete” as used herein shall mean that the undersigned shall not directly or indirectly engage in the business or substantially the same business activity generally described as:
a. PACIV INC, Process Automation, Controls, Instruments and Computarized System Validations to Pharmaceutical, Medical Devices and/or any other FDA regulated industries.
b. Consulting services in the area of process automation, controls, system integration, instrumentation, and/or computerized system validation to the pharmaceutical, medical devices and /or any other FDA regulated industries.
c. Development, installation, maintenance, execution, and consulting of process automation, controls, system integration, instrumentation, and/or computerized system validation to the pharmaceutical, medical devices and/or any other FDA regulated industries. Non-competition Agreement, Apéndice, pág. 103.
Como podemos apreciar, estas cláusulas enumeran acti-vidades relacionadas con el proceso de validación de proce-sos de automatización, control o instrumentos de sistemas computarizados en cualquier industria regulada por la F.D.A. El acuerdo le impide, además, ofrecer servicios de consultoría, desarrollo, instalación, mantenimiento y eje-*530cución de estos sistemas a farmacéuticas u otras industrias reguladas por la F.D.A. Pérez Rivera ofrecía servicios y consultoría en el área de validaciones de sistemas computarizados. Se podría argumentar que esas son acti-vidades similares a las efectuadas por el empleado. Sin embargo, el acuerdo no se circunscribe a estas funciones similares, sino que también recoge una prohibición para desempeñarse en otras capacidades tales como dueño, ofi-cial, director, agente, consultor, socio, accionista y hasta empleado, de una compañía que compita con el patrono.(4)
Es decir, la limitación dejó de circunscribirse a activida-des similares del empleado y fue más allá, imponiéndole restricciones en cuanto a su ejecutoria en otras capacidades.
Por otro lado, al analizar estas cláusulas detenidamente nos damos cuenta que también establecen una prohibición en cuanto a los clientes que el empleado puede atender. (5) El contrato no se limita a impedir que el empleado inter-venga con los clientes con los que personalmente haya tra-bajado durante un periodo razonable de tiempo antes de su partida, sino que la prohibición incluye a todas las indus-trias reguladas por la F.D.A., o sea, que incluye hasta los clientes potenciales de PACIV. Según el acuerdo, el em-pleado no podría proveerle servicios similares a los que provee la demandante no sólo a los actuales clientes de la demandante que hayan sido atendidos por Pérez Rivera en un tiempo razonablemente anterior a su partida, sino que se extiende la prohibición a toda industria que esté regu-lada por la
*531F.D.A., esto en contravención con las limitaciones impues-tas por este Tribunal.
De su faz, la prohibición en cuanto a las funciones que puede realizar el empleado es excesivamente amplia. No sólo pretende extender la prohibición a funciones similares a las efectuadas por el empleado, sino que también a las capacidades en las que éste puede ejercer. Además, dicha prohibición no se limita a aquella clientela que el empleado haya atendido personalmente en el periodo inmediata-mente anterior a su renuncia y que al momento de ésta todavía eran clientes del patrono, sino que incluye a clien-tes potenciales.
Además, el acuerdo que tenemos ante nos le impone una prohibición al empleado a interferir de forma directa o in-directa con PACIV o con cualquiera de sus clientes, supli-dores, consultores o empleados que tengan una relación contractual o de otro tipo con la empresa.(6) La cláusula no especifica que sólo se refiere a aquellos clientes que el em-pleado atendió personalmente en un término razonable anterior a su renuncia y que al renunciar todavía éstos eran clientes de PACIV. Una vez más, el acuerdo no limita los clientes a aquellos especificados en la jurisprudencia.
La prohibición que impone esta cláusula es muy abarcadora. Además de incumplir con lo claramente esta-blecido por este Tribunal, restringe excesiva e injustifica-damente la libertad de selección del público en general. Esto último se conviente en una de las razones por las cuales este Tribunal impuso una limitación a la prohibi-ción dirigida a restringir los clientes que el ex empleado puede atender.
Por las razones esbozadas anteriormente, nos es forzoso *532concluir que las cláusulas discutidas son contrarias a lo claramente establecido por esta Curia. Consecuentemente, el acuerdo de no competencia es nulo.(7)
IV
Nuestra Constitución, en su Art. II, Sec. 16, L.P.R.A., Tomo 1, claramente reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella. Es por esta razón que este Tribunal, aunque validó los acuer-dos de no competencia al reconocer que en Puerto Rico rige la libertad de contratación, sujetó su validez al cumpli-miento de ciertos requisitos para así proteger la libertad del empleado a escoger su trabajo. Además, quiso proteger, al imponer estos requisitos, la libertad de selección del pú-blico en general.
El contrato aquí analizado impone unas trabas injusti-ficadas a este derecho al: (1) evitar que el trabajador se desempeñe en un sinnúmero de funciones dentro de la pro-fesión que ha escogido y para la cual está capacitado; (2) imponer trabas en cuanto a las capacidades en las que se puede desempeñar, y (3) al imponer una prohibición general en cuanto a la clientela a la que puede brindarle sus servicios.
En Arthur Young & Co. v. Vega III, supra, aunque vali-damos estos acuerdos, lo hicimos sujeto al cumplimiento de unos requisitos que impusimos con el propósito de evitar que estos acuerdos tuviesen el efecto de coartar por com-pleto la libertad del empleado a escoger y ejercer su *533profesión. El acuerdo suscrito por las partes en el caso de autos no cumple con los requisitos requeridos para su validez. Este acuerdo de su faz va en contravención con lo que hemos establecido. Estamos ante un acuerdo que cla-ramente limita injustificadamente la libertad del individuo a ejercer su profesión, y al público el derecho a la selección, contrario a lo que quisimos evitar, razón por la cual impu-simos una serie de requisitos esenciales para determinar la validez de estos acuerdos.
Por las razones antes expuestas, procede confirmar el dictamen del tribunal apelativo, declarando nulo el acuerdo de no competencia y, consecuentemente, desesti-mando la acción en la cual se exige el cumplimiento especí-fico o los daños por su incumplimiento.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Re-bollo López emitió una opinión disidente. Los Jueces Aso-ciados Señor Corrada Del Río y Señor Rivera Pérez no intervinieron.
— O —

 Sostuvo que Pérez Rivera violó el deber de actuar conforme al principio de buena fe al no guardar fidelidad hacia su antiguo patrono y defraudar la confianza conferida. Por estimar que es improcedente esta causa de acción en daños, declina-mos ineursionamos en ella.


 Además, presentó una reconvención en la que alegó, entre otras cosas, que fue víctima de un despido constructivo por lo que era acreedor de los beneficios otorgados por la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.), y que se le adeudaba una cantidad de dinero en virtud de la Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. sec. 77 et seq.).


 “It is the desire of the parties that this agreement be enforced to the fullest extent under the laws of the Commonwealth of Puerto Rico. Accordingly if any particular portion of this agreement is adjudicated to be unenforceable than that portion shall be severed from the remainder of the agreement shall remain enforceable.” Non-competition Agreement, Apéndice, pág. 103.


 “Pablo O. Pérez, agrees that he will not participate as an owner, officer, director, employee, agent, consultant, partner, or stockholder (except as passive stockholder in a publicly owned company) in any firm or venture that competes with the Company.” Non-competition Agreement, Apéndice, pág. 103.


 No estamos diciendo que para que estos contratos sean válidos tienen que contener una disposición referente a los clientes. Pea. Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 176 (1994), indicamos que respecto “al alcance de la prohibición, el contrato debe especificar los límites geográficos o los clientes afectados”. Sin embargo, en el caso de autos existen ambas limitaciones (aunque en el caso de la clien-tela no se hace directa y expresamente) por lo que ambas tienen que cumplir con lo dispuesto en la jurisprudencia.


 “During the term of this agreement and, unless this Agreement is terminated, for a period of one (1) year thereafter in any of the Municipalities of the Commonwealth of Puerto Rico, Pablo O. Pérez, shall not interfere directly or indirectly with the Company, disrupt or attempt to disrupt the relationship contractual or otherwise, between the Company and any customer, client, supplier, consultant or other employee of the Company.” Non-competition agreetment, Apéndice, pág. 103.


 PACIV aduce que el tribunal apelativo erró al declarar que la limitación geográfica, la cual extendía la prohibición a todo Puerto Rico, de por sí era muy amplia sin darle la oportunidad a la parte de presentar prueba en cuanto a que dicha limitación era la estrictamente necesaria para protegerse del daño sustancial al ne-gocio ocasionado por una competencia real y efectiva por parte del empleado. Debido a que el acuerdo de no competencia carece de otros requisitos necesarios para su validez, y consecuentemente es nulo, no hay razón por la cual nos tengamos que expresar en tomo a esteseñalamiento.